Title: To George Washington from Richard Peters, 13 October 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office October 13th 1781
                  
                  The Board uneasy under the Situation of the Cloathing and Stores at Boston and not caring to trust them by Water, have dispatched the Clothier General to that place with Orders to bring on the Cloathing and some other Articles to Philadelphia, that the Cloathing may be made up and delivered to the Army as soon as possible.  As to the other Articles imported we have given no Orders concerning Them.  But some immediate Measures should be taken as to all Stores wanted to the Southward as the Roads (if, they are to be transported by land) will e’er long be impassable.  We have waited to hear from your Excellency on this Subject and now trouble you on the Occasion that if in your Opinion the Water Transportation is impracticable according to present Appearances or future prospects immediate Steps may be fallen upon to transport the Articles by Land.  We enclose Copies of our proceedings as to the Articles of which the Clothier General is directed to take Charge.  It need not be mentioned to your Excellency that we have delayed our Measures under a persuasion that you were more competent to judge of the matter by being in Possession of the Intentions of Compte De Grasse who must afford the necessary Cover to the Transportation if it is undertaken by Water.  The Shot, Shells and other Articles requested by General Knox in his supplementary Requisition are in Motion.  We dispatched the Quarter Master of the State to superintend the Removal of the Shot and Shells from the Iron Works and have ordered Mr Hodgdon to the Head of Elk and Johnsons ferry on the Susquehanna to forward the Stores down the Bay in the most expeditious manner.  We have the Honour to be with the highest Respect Your Excellys most obedt Servts
                  
                     Richard Peters
                     By order
                     
                  
                Enclosure
                                    
                     
                        Gentlemen,
                        War Office Septr 21st 1781
                     
                     We have directed the Clothier Genl to wait upon you for the delivery of all the Clothing and some of the other articles in your charge belonging to the United States and have the honor to enclose a copy of a Resolve of Congress on this subject in consequence whereof we request you will be pleased to deliver the Clothing, Cavalry Swords, bitts, Stirrups and medicine and his receipt shall be your sufficient discharges for the articles received by him.  We expect speedily to be able to take the necessary measures respecting the other parts of your lading and as soon as circumstances will permit we shall inform you of its destination.  We have the honor to be &c.
                     
                        Richard Peters
                        by order
                     
                     
                        Commanders and Captains of his most Christian Majesty’s Frigates and Transports having charge of the Clothing and articles belonging to the U. States.Boston.
                     
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        War Office Septr 24th 1781.
                     
                     As you are so fully possessed from personal conversations with the necessity and designs of the Board in forwarding the Clothing and other articles we have committed to your charge from Boston to Philadelphia it is unnecessary to enlarge on the expediency of using every degree of dispatch in your power.  You have letters from the Board to the Commanders and Captains of the Frigates and transports in which the articles have been imported from France and you will no doubt recive them on application for the purpose.  You will apply to Genl Heath to whom we have written on the subject for the necessary Escorts on the route from Springfield in Massachusetts to Easton in Pennsylvania, From Boston to Springfield we expect a Militia guard will be furnished by his Excellency Governor Hancock whose assistance we have requested and to whom you will apply.  We shall on being informed of the probable time of their arriving, there endeavour to procure a militia guard from Easton to Philada for the Stores. The route we have pointed out is this Springfield, Fishkill, Sussex Courthouse and Easton but if any change of circumstances should happen we leave you at liberty to alter the route so as to insure the safety of the Convoy.  You will keep Genl Heath and this Board duly informed of every circumstance so as that no mistakes be made respecting the route and the times and places when and where guards shall take up the Convoy.  These informations should be given by very confidential Conveyances as the knowledge of the route and movement of the articles should be as secret as possible.  The Quarter Masters in the route have orders to give you every assistance but the means of paying the transportation being furnished to you by orders of the Superintendant of Finance he will no doubt hold you responsible for the most oeconomical expenditure of the money and that you will take advantage of all transportation which can be procured without advance of cash.  You will attend particularly to the situation of the Clothing as to packaging so as to have it in the best possible order for transportation that losses and damage on the road may be avoided.  Careful and responsible Conductors approved if not appointed to you should attend the Clothing and other articles.  The copies of the Invoices with which you are furnished we point out to you like descriptions of articles you are to forward which will consist of all the Clothing procured by Colo. Laurens and arrived at Boston the Horsemans swords, bridle bitts and Stirrups and such of the median as in the opinion of the Director Genl are not wanted for the Northern Army, but you will inform him the purchases can be made in this quarter consistent with the State of the Finances and therefore as any supply for the Southern Army should come and whatever is left at Boston must be deposited with the Depy Quarter Master there, subject to the orders of this Board only.  If any of the articles we have commited to your superintendance shall have been, contrary to your knowledge and intentions delivered to any person in Boston, they are to deliver them to you immediately as we trust solely to you in this business.  We are Sir yours &c.
                     
                        Richard Peters
                        by orders
                     
                  
                  
               